DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/08/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered and are persuasive. Accordingly, these rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding a pre-encoder that generates a mapping of frame size to quantization parameter of a portion of a video frame, where the mapping is defined by an exponential relationship between frame size and QP. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Examiner agrees with Applicant’s assessment of the Shand reference (cited in the non-final rejection as the closest prior art concerning an exponential relationship between a data size and quantization) on page 4 of their response, that “The above disclosures and figure describe using a wavelet transform to apply "a multiscale transform to the pixels of the current frame." Shand discloses this wavelet transform "is performed with a predefined number of scales," and through "the multi scale wavelet transform, a correspondence is established between regions of a current frame and blocks of transform coefficients." Shand also discloses this "correspondence may be one- to-one between image regions and coefficient blocks," and thus, "the transform of the whole image contains the same number of coefficients as the number of pixels in the image." This relationship provided by the wavelet transform of Shand between original pixels of regions of the current frame to representations of these pixels through wavelet coefficients does not disclose or suggest the claim 1 features "a mapping of frame size to quantization parameter (QP)." Accordingly, this relationship also fails to disclose or suggest "the mapping defines an exponential relationship between frame size and QP.”  By this assessment, given the teaching of the Shand reference in combination with a general pre-encoder (such as that of the previously cited Horiuchi reference), one of ordinary skill would not find obvious an exponential relationship mapping between frame size and quantization parameter. Independent claims 8 and 15 are allowed for the same reasons as claim 1. The dependent claims are allowed for the reasons concerning the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483